ROWLEY, Judge,
dissenting:
Since I am unable, based upon my review of the record in this case, to characterize the trial court’s order denying appellant’s request for a continuance of his trial as an abuse of discretion, I respectfully dissent.
The grant or refusal of a request for continuance is a matter vested in the sound discretion of the trial court and its decision, to grant or deny the request, will not be reversed by an appellate court in the absence of an abuse of that authority. Commonwealth v. DiPasquale, 431 Pa. 536, 246 A.2d 430 (1968). See also Commonwealth v. Slyman, 334 Pa.Super. 415, 483 A.2d 519 (1984) [Trial court did not abuse discretion in denying defendant’s request for continuance presented four days prior to trial for purpose of obtaining a named technical treatise for use at defendant’s trial on drug charges (pp. 32-34 Slip Op.) ]. In Com*437monwealth v. Scott, 469 Pa. 258, 365 A.2d 140 (1976), the Supreme Court, in affirming the defendant’s first degree murder conviction and life sentence, held that the trial court had not abused its discretion in denying the defendant’s motion for a continuance for the purpose of having an investigator appointed and to secure a material witness. The Court noted that an appellate court, in reviewing such a ruling, should consider the nature of the crime and its surrounding circumstances in deciding whether the denial of the requested continuance was an abuse of the trial court’s discretion. The criteria established by the Court to determine whether the trial court’s discretion was properly exercised are: (1) the necessity of the missing witness to strengthen the defendant’s case; (2) the essentiality of the witness to defendant’s defense; (3) the diligence exercised to procure his presence at trial; (4) the facts to which he could testify; and (5) the likelihood that he could be produced at the next term of court. Applying these criteria to the record in this case, I conclude that the order entered by the trial court was fully justified and constituted an appropriate exercise of the discretion vested in the trial judge.
When appellant’s motion for a continuance was presented on the day set for trial, no information was provided to the trial judge to show that Dr. Rotenberg was either necessary or essential to the defendant’s case. Although an initial evaluation of appellant had been made by Dr. Rotenberg, no report, oral or written, of the evaluation was given by his counsel to the trial court for its consideration in passing on the motion. Appellant’s counsel conceded that he was requesting the continuance because of a “possibility ” that the doctor “might ” desire to reevaluate appellant and because counsel would like “to seek” the doctor’s advice. There was absolutely no information provided to the trial court as to what the doctor’s testimony might have been. The reasons given for the late request amount to pure speculation.
Furthermore, it does not appear that counsel, after the appointment of the doctor by the court, had ever contacted *438the doctor for the purpose of scheduling a reevaluation or determining whether one would be useful or valuable. It does not even appear that, after the appointment, he attempted to contact the doctor prior to appearing before the court at 11:41 a.m. on Monday morning to commence selection of the jury. The trial court, after considering the motion, recessed court until after 1:30 p.m. that day, and it does not appear that any effort was made to substantiate appellant’s “hope” or “expectation” that further evaluation or consultation with the doctor would assist in appellant’s defense. Finally, although we do not have any information regarding the doctor’s initial evaluation, it is noteworthy that in response to appellant’s notice of an insanity defense the Commonwealth, as was its right, listed Dr. Rotenberg as a rebuttal witness. The evidence of record in this case, then, is totally devoid of the remotest suggestion that appellant was (1) incompetent to stand trial or (2) “insane” at the time of the commission of the homicide. In addition, there is no indication of any evidence available to support such claims. Thus, appellant has failed to meet his burden of showing that Dr. Rotenberg was, or even might be, necessary or essential to his defense.
Additionally, I do not view appellant’s counsel’s efforts at obtaining such evidence or information as having been diligent. On the contrary, I do not view it to be the responsibility of the trial judge or the prosecutor, after the order of appointment was signed, to contact the doctor and make arrangements for any further evaluation. That was the responsibility of appellant’s counsel. Nor do I agree that counsel should have been mislead by the court’s order or that he “reasonably relied” on the order as effecting a continuance of the trial date previously scheduled. Furthermore, it appears that, even during trial and subsequent thereto, there has been no effort made to ascertain whether Dr. Rotenberg might “possibly” assist or benefit appellant’s defense. It is also important to note that prior to trial counsel did not object to the appointment of Dr. Rotenberg *439nor did he request the appointment of another or different doctor.
In addition to demonstrating appellant’s failure to meet the burden of showing what Dr. Rotenberg’s testimony might have been, or that his presence was necessary or essential to the defense, the record also discloses that the appellant did present at his trial the testimony of an expert witness. Although appellant did not present any evidence of insanity, he did present two defenses at his trial: (1) voluntary intoxication and (2) diminished capacity both to establish the lack of a specific intent required for first degree murder and to reduce the crime, if any, to third degree murder. Both of these defenses were presented for the jury’s consideration by the trial judge in a charge to which no exception has been taken. The diminished capacity defense was based upon the testimony of Dr. Peter Howard Thomas, called by appellant. Dr. Thomas is a clinical psychologist and at the time of trial had an independent practice. Prior to that time, he had some consulting relationships with the local hospital and school district as well as with the county Children and Youth Services. He had been practicing psychology in Pennsylvania for eight years. Even more importantly, Dr. Thomas had worked with the appellant off and on for some seven years prior to the trial. Dr. Thomas had personal knowledge of appellant and his past experiences with mental health institutions. In fact, Dr. Thomas had seen appellant during the two week period prior to the commission of the homicide. Dr. Thomas diagnosed appellant’s condition as a “borderline personality”. In response to a hypothetical question from appellant’s counsel, the doctor expressed an opinion “with great certainty” that appellant was highly vulnerable to acting out impulsively under stress accompanied by heavy drinking. The acting out would be impulsive, according to the doctor, and would be accompanied by a loss of control. The doctor further expressed the opinion, however, that he could not say “that there was no premeditation.” On cross-examination, Dr. Thomas testified that appellant, in *440his opinion, would know the difference between right and wrong at the time of the homicide. Thus, even appellant’s own expert, who had treated him over a period of years and was familiar with his condition, not only flatly contradicted any suggestion of insanity but he also failed to support his claim of diminished capacity to any great degree.
As indicated by the majority, there is very little if any question that appellant in fact fatally stabbed the victim during a barroom assault. It is also true that the only recourse left to appellant was to defend against the charges on grounds of his mental capacity or incapacity. However, although appellant filed a notice of an insanity defense, he has not to this day presented one bit of evidence to support that claim. In fact, on the contrary, his own expert has refuted that claim. Additionally, the testimony by the witnesses who were present at the time of the stabbing and those who observed him later, including the officers who effected his arrest, overwhelmingly establishes his sanity on that evening. See Commonwealth v. Demmitt, 456 Pa. 475, 321 A.2d 627 (1974), and Commonwealth v. Zlatovich, 440 Pa. 388, 269 A.2d 469 (1970).
My review of the record convinces me that the trial judge did not act hastily in denying appellant’s request, but rather, that he gave it careful and deliberate consideration. Nor in my opinion did he act with undue severity. At the time scheduled for trial, he was presented with a request, after jurors, witnesses, counsel and staff were all collected, to continue the case. Counsel presented him with nothing of substance to support the request. Nor did counsel request a limited continuance or recess during the course of the trial that lasted for a week. Moreover, subsequent events such as the testimony by appellant’s own expert and the failure to produce, even to this day, any substantiation of a claim of insanity or incapacity to stand trial bear out the fact that the trial court’s decision was a sound one reached after an appropriate exercise of the discretion vested in him.
*441Having concluded that the trial court did not abuse its discretion, I have reviewed the remaining thirty allegations of error presented by appellant. Having concluded that they likewise have no merit, I would affirm the judgment of sentence.